UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6640


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TERRON JAMAR WATSON, a/k/a TJ,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-01467-HMH-38)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terron Jamar Watson, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terron Jamar Watson appeals the district court’s order

denying    his    motion   seeking      specific      performance       of   a   plea

agreement.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.            United         States      v.      Watson,       No.

7:07-cr-01467-HMH-38 (D.S.C. Feb. 15, 2012).                    We dispense with

oral   argument     because     the    facts    and     legal    contentions     are

adequately    presented    in    the    materials       before    the    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2